Citation Nr: 9903953	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-13 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), from the original date of the claim. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a former employer


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that established service connection for PTSD and 
assigned a 10 percent evaluation effective July 28, 1992.  A 
notice of disagreement regarding the evaluation assigned for 
this disorder was received in March 1996.  A statement of the 
case was issued in April 1996.  A substantive appeal was 
received from the veteran in April 1996.  In an October 1997 
rating action the disability evaluation assigned for PTSD was 
increased to 70 percent effective April 29, 1996.  In a 
subsequent rating action of February 1998 a total rating 
based on "individual unemployability" was granted effective 
April 29, 1996. 

The Board notes that a hearing was held at the RO in May 
1995, and that in March 1998, this case was advanced on the 
docket by the Vice Chairman of the Board pursuant to 
38 C.F.R. § 20.900(c).

Finally, the Board notes that in May 1998, this matter was 
remanded by the Board to the RO for further consideration.  


REMAND

As noted in the May 1998 Board remand, the veteran's original 
claim for entitlement to service connection for PTSD was 
denied by the RO in March 1994.  The veteran perfected an 
appeal of this decision, and during the course of that appeal 
service connection was established by a hearing officer's 
decision dated in September 1995.  The veteran then filed a 
notice of disagreement with respect to the 10 percent 
evaluation assigned for PTSD at that time (which was 
effective from July 1992).  In October 1997, and also during 
the course of this appeal, the RO increased the evaluation 
assigned for the service-connected PTSD to 70 percent 
disabling, effective April 1996, and in a February 1998 
decision, assigned a total rating based on "individual 
unemployability" from that date.

In the May 1998 remand, the Board further noted that during 
the course of this appeal certain portions of 38 C.F.R. Part 
4 pertaining to the rating criteria for mental disorders had 
changed effective November 7, 1996 (citing 61 FR 52695, Oct. 
8, 1996), and remanded the veteran's claim for an increased 
evaluation for the service-connected PTSD to the RO for 
consideration of the old and new criteria for mental 
disorders.  The Board pointed out that the United States 
Court of Veterans Appeals (Court) had indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies. Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

In any event, after such review, the veteran and his 
representative were to be furnished a supplemental statement 
of the case which addressed both criteria and explained why 
the veteran was not entitled to more than the evaluation 
assigned during the appeal period.  It was pointed out that 
the laws and regulations governing effective dates should be 
considered (as noted, the 70 percent evaluation was not 
assigned from July 1992, the date of the original claim, 
rather, from April 1996).

A review of a June 1998 supplemental statement of the case 
reflects that while both the new and old criteria for rating 
mental disorders were listed, it is unclear whether both were 
considered in evaluating the veteran's PTSD.  It is quite 
clear that a 100 percent schedular rating was not considered; 
rather, it appears that the RO focused on why a 10 percent 
evaluation was in effect from July 1992, and on why the 
effective date of April 29, 1996 was in order for an increase 
in this 10 percent evaluation (to 70 percent).  It is noted 
that the laws and regulations governing effective dates, 
while apparently considered, were not provided in the 
supplemental statement of the case.

As such, the RO must again review the veteran's claim for an 
increased rating for PTSD.  It is noted that the Court, in 
Stegall v. West, 11 Vet. App. 268 (1998), held that a remand 
by the Board confers, as a matter of law, the right to 
compliance with the remand orders.

The Board notes that recently, ralizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court held that for any 
date prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.  The 
applicability of Rhodan should be considered in 
readjudicating this claim.  

Under the circumstances, the Board finds that the above 
claims must be REMANDED to the RO for the following actions:

1.  The RO should again review the claim 
for entitlement to an increased 
evaluation for the service-connected PTSD 
from the date of the original claim, and, 
giving consideration to the old and new 
criteria, rate the veteran under each; 
consideration should be given to the 
effective date of this change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered, and the more favorable 
assigned).  Thereafter, the veteran and 
his representative should be furnished a 
supplemental statement of the case (which 
addresses both the old and new rating 
criteria, including in the Reasons and 
Bases).  The laws and regulations 
governing effective dates should be 
considered.  

2.  The case should then be returned to 
the Board, if in order.  No action is 
required by the veteran unless he 
receives further notice. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


